TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.  03-02-00385-CV



Ruth Ann Beck, Appellant


v.


Gary G. Beck, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. FM007412, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING





	Appellant Ruth Ann Beck has filed a motion to dismiss her appeal.  This Court
previously dismissed the appeal of Gary G. Beck on his motion. 
 The appeal is dismissed in whole on motion of appellant. Tex. R. App. P. 42.1(a)(2).


  
					Bea Ann Smith, Justice
Before: Justices Kidd, B. A. Smith and Yeakel
Dismissed on Appellant's Motion
Filed:   October 3, 2002
Do Not Publish